Exhibit 10.2

Option No.  _________

SPERO THERAPEUTICS, INC.

Stock Option Grant Notice

Stock Option Grant under the Company’s

2019 Inducement Equity Incentive Plan (As Amended on June 23, 2020)

 

1.            Name and Address of Participant:

 

 

 

 

 

 

 

 

 

 

 

2.           Date of Option Grant:

 

 

 

 

 

3.            Type of Grant:

 

Non-Qualified Stock Option

 

 

 

4.            Maximum Number of Shares for which this Option is exercisable:

 

 

 

 

 

5.            Exercise (purchase) price per share:

 

 

 

 

 

6.            Option Expiration Date:

 

 

 

 

 

7.            Vesting Start Date:

 

 

 

 

 

8.            Vesting Schedule: This Option shall become exercisable (and the
Shares issued upon exercise shall be vested) as follows provided the Participant
is an Employee of the Company or of an Affiliate on the applicable vesting date:

 

[25% of the Shares shall be vested on the first anniversary of the Vesting Start
Date, and thereafter the remainder of the Shares not yet vested shall vest in
equal monthly installments for 36 months beginning on the first anniversary of
the Vesting Start Date.]

The foregoing rights are cumulative and are subject to the other terms and
conditions of this Agreement.

The Company and the Participant acknowledge receipt of this Stock Option Grant
Notice and agree to the terms of the Stock Option Agreement attached hereto and
incorporated by reference herein and the Company’s 2019 Inducement Equity
Incentive Plan.

 

SPERO THERAPEUTICS, INC.

By:  

 

 

 

Name:  

 

 

Title:  

 

 

 

 

 

 

 

Participant

 

 

 

 

 

--------------------------------------------------------------------------------

 

SPERO THERAPEUTICS, INC.

STOCK OPTION AGREEMENT—INCORPORATED TERMS AND CONDITIONS

(Non-Qualified Stock Option)

AGREEMENT made as of the date of grant set forth in the Stock Option Grant
Notice by and between Spero Therapeutics, Inc. (the “Company”), a Delaware
corporation, and the individual whose name appears on the Stock Option Grant
Notice (the “Participant”).

WHEREAS, the Company desires to grant to the Participant an option (the
“Option”) to purchase shares of its common stock, $0.001 par value per share
(the “Shares”), under and for the purposes set forth in the Company’s 2019
Inducement Equity Incentive Plan (the “Plan”);

WHEREAS, the Company and the Participant understand and agree that the Option
shall be granted in compliance with Nasdaq Listing Rule 5635(c)(4) as a material
inducement to the Participant entering into employment with the Company;

WHEREAS, the Company and the Participant understand and agree that any terms
used and not defined herein have the same meanings as in the Plan; and

WHEREAS, the Company and the Participant each intend that the Option granted
herein shall be of the type set forth in the Stock Option Grant Notice.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

1.

GRANT OF OPTION.

The Company hereby grants to the Participant the right and option to purchase
all or any part of an aggregate of the number of Shares set forth in the Stock
Option Grant Notice, on the terms and conditions and subject to all the
limitations set forth herein, under United States securities and tax laws, and
in the Plan, which is incorporated herein by reference. The Participant
acknowledges receipt of a copy of the Plan.

2.

EXERCISE PRICE.

The exercise price of the Shares covered by the Option shall be the amount per
Share set forth in the Stock Option Grant Notice, subject to adjustment, as
provided in the Plan, in the event of a stock split, reverse stock split or
other events affecting the holders of Shares after the date hereof (the
“Exercise Price”). Payment shall be made in accordance with Paragraph 9 of the
Plan.

3.

EXERCISABILITY OF OPTION.

Subject to the terms and conditions set forth in this Agreement and the Plan,
the Option granted hereby shall become vested and exercisable as set forth in
the Stock Option Grant Notice and is subject to the other terms and conditions
of this Agreement and the Plan.

4.

TERM OF OPTION.

This Option shall terminate on the Option Expiration Date as specified in the
Stock Option Grant Notice, but shall be subject to earlier termination as
provided herein or in the Plan.

1



--------------------------------------------------------------------------------

 

If the Participant ceases to be an Employee of the Company or of an Affiliate
for any reason other than the death or Disability of the Participant, or
termination of the Participant for Cause (the “Termination Date”), the Option to
the extent then vested and exercisable pursuant to Section 3 hereof as of the
Termination Date, and not previously terminated in accordance with this
Agreement, may be exercised within three months after the Termination Date, or
on or prior to the Option Expiration Date as specified in the Stock Option Grant
Notice, whichever is earlier, but may not be exercised thereafter except as set
forth below. In such event, the unvested portion of the Option shall not be
exercisable and shall expire and be cancelled on the Termination Date.

If the Participant ceases to be an Employee of the Company or of an Affiliate
but continues after termination of employment to provide service to the Company
or an Affiliate as a Consultant, this Option shall continue to vest in
accordance with Section 3 above as if this Option had not terminated until the
Participant is no longer providing services to the Company. In such case, this
Option shall continue on the same terms and conditions set forth herein until
such Participant is no longer providing service to the Company or an Affiliate.

Notwithstanding the foregoing, in the event of the Participant’s Disability or
death within three months after the Termination Date, the Participant or the
Participant’s Survivors may exercise the Option within one year after the
Termination Date, but in no event after the Option Expiration Date as specified
in the Stock Option Grant Notice.

In the event the Participant’s service is terminated by the Company or an
Affiliate for Cause, the Participant’s right to exercise any unexercised portion
of this Option even if vested shall cease immediately as of the time the
Participant is notified his or her service is terminated for Cause, and this
Option shall thereupon terminate. Notwithstanding anything herein to the
contrary, if subsequent to the Participant’s termination, but prior to the
exercise of the Option, the Administrator determines that, either prior or
subsequent to the Participant’s termination, the Participant engaged in conduct
which would constitute Cause, then the Participant shall immediately cease to
have any right to exercise the Option and this Option shall thereupon terminate.

In the event of the Disability of the Participant, as determined in accordance
with the Plan, the Option shall be exercisable within one year after the
Participant’s termination of service due to Disability or, if earlier, on or
prior to the Option Expiration Date as specified in the Stock Option Grant
Notice. In such event, the Option shall be exercisable:

 

(a)

to the extent that the Option has become exercisable but has not been exercised
as of the date of the Participant’s termination of service due to Disability;
and

 

(b)

in the event rights to exercise the Option accrue periodically, to the extent of
a pro rata portion through the date of the Participant’s termination of service
due to Disability of any additional vesting rights that would have accrued on
the next vesting date had the Participant not become Disabled. The proration
shall be based upon the number of days accrued in the current vesting period
prior to the date of the Participant’s termination of service due to Disability.

In the event of the death of the Participant while an Employee of the Company or
of an Affiliate, the Option shall be exercisable by the Participant’s Survivors
within one year after the date of death of the Participant or, if earlier, on or
prior to the Option Expiration Date as specified in the Stock Option Grant
Notice. In such event, the Option shall be exercisable:

 

(x)

to the extent that the Option has become exercisable but has not been exercised
as of the date of death; and

 

(y)

in the event rights to exercise the Option accrue periodically, to the extent of
a pro rata portion through the date of death of any additional vesting rights
that would have accrued on the next vesting date had the Participant not died.
The proration shall be based upon the number of days accrued in the current
vesting period prior to the Participant’s date of death.

2



--------------------------------------------------------------------------------

 

5.

METHOD OF EXERCISING OPTION.

Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice to the Company or its designee, in substantially the
form of Exhibit A attached hereto (or in such other form acceptable to the
Company, which may include electronic notice). Such notice shall state the
number of Shares with respect to which the Option is being exercised and shall
be signed by the person exercising the Option (which signature may be provided
electronically in a form acceptable to the Company). Payment of the Exercise
Price for such Shares shall be made in accordance with Paragraph 9 of the Plan.
The Company shall deliver such Shares as soon as practicable after the notice
shall be received, provided, however, that the Company may delay issuance of
such Shares until completion of any action or obtaining of any consent, which
the Company deems necessary under any applicable law (including, without
limitation, state securities or “blue sky” laws). The Shares as to which the
Option shall have been so exercised shall be registered in the Company’s share
register in the name of the person so exercising the Option (or, if the Option
shall be exercised by the Participant and if the Participant shall so request in
the notice exercising the Option, shall be registered in the Company’s share
register in the name of the Participant and another person jointly, with right
of survivorship) and shall be delivered as provided above to or upon the written
order of the person exercising the Option. In the event the Option shall be
exercised, pursuant to Section 4 hereof, by any person other than the
Participant, such notice shall be accompanied by appropriate proof of the right
of such person to exercise the Option. All Shares that shall be purchased upon
the exercise of the Option as provided herein shall be fully paid and
nonassessable.

6.

PARTIAL EXERCISE.

Exercise of this Option to the extent above stated may be made in part at any
time and from time to time within the above limits, except that no fractional
share shall be issued pursuant to this Option.

7.

NON-ASSIGNABILITY.

The Option shall not be transferable by the Participant otherwise than (i) by
will, (ii) by the laws of descent and distribution, (iii) pursuant to a
qualified domestic relations order as defined by the Code or Title I of the
Employee Retirement Income Security Act or the rules thereunder, or (iv) for no
consideration to or for the benefit of the Participant’s Immediate Family
(including, without limitation, to a trust for the benefit of the Participant’s
Immediate Family or to a partnership or limited liability company for one or
more members of the Participant’s Immediate Family), and the transferee shall
remain subject to all the terms and conditions applicable to the Option prior to
such transfer and each such transferee shall so acknowledge in writing as a
condition precedent to the effectiveness of such transfer. The term “Immediate
Family” shall mean the Participant’s spouse, former spouse, parents, children,
stepchildren, adoptive relationships, sisters, brothers, nieces, nephews and
grandchildren (and, for this purpose, shall also include the Participant).
Except as provided above in this paragraph, the Option shall be exercisable,
during the Participant’s lifetime, only by the Participant (or, in the event of
legal incapacity or incompetency, by the Participant’s guardian or
representative) and shall not be assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process. Any attempted transfer, assignment,
pledge, hypothecation or other disposition of the Option or of any rights
granted hereunder contrary to the provisions of this Section 7, or the levy of
any attachment or similar process upon the Option shall be null and void.

8.

NO RIGHTS AS STOCKHOLDER UNTIL EXERCISE.

The Participant shall have no rights as a stockholder with respect to Shares
subject to this Agreement until registration of the Shares in the Company’s
share register in the name of the Participant. Except as is expressly provided
in the Plan with respect to certain changes in the capitalization of the
Company, no adjustment shall be made for dividends or similar rights for which
the record date is prior to the date of such registration.

3



--------------------------------------------------------------------------------

 

9.

ADJUSTMENTS.

The Plan contains provisions covering the treatment of Options in a number of
contingencies such as stock splits and mergers. Provisions in the Plan for
adjustment with respect to stock subject to Options and the related provisions
with respect to successors to the business of the Company are hereby made
applicable hereunder and are incorporated herein by reference.

10.

TAXES.

The Participant acknowledges and agrees that (i) any income or other taxes due
from the Participant with respect to this Option or the Shares issuable upon
exercise of this Option shall be the Participant’s responsibility; (ii) the
Participant was free to use professional advisors of his or her choice in
connection with this Agreement, has received advice from his or her professional
advisors in connection with this Agreement, understands its meaning and import,
and is entering into this Agreement freely and without coercion or duress; (iii)
the Participant has not received and is not relying upon any advice,
representations or assurances made by or on behalf of the Company or any
Affiliate or any employee of or counsel to the Company or any Affiliate
regarding any tax or other effects or implications of the Option, the Shares or
other matters contemplated by this Agreement; and (iv) neither the
Administrator, the Company, its Affiliates, nor any of its officers or
directors, shall be held liable for any applicable costs, taxes, or penalties
associated with the Option if, in fact, the Internal Revenue Service were to
determine that the Option constitutes deferred compensation under Section 409A
of the Code.

The Participant agrees that the Company may withhold from the Participant’s
remuneration, if any, the minimum statutory amount of federal, state and local
withholding taxes attributable to such amount that is considered compensation
includable in such person’s gross income. At the Company’s discretion, the
amount required to be withheld may be withheld in cash from such remuneration,
or in kind from the Shares otherwise deliverable to the Participant on exercise
of the Option. The Participant further agrees that, if the Company does not
withhold an amount from the Participant’s remuneration sufficient to satisfy the
Company’s income tax withholding obligation, the Participant will reimburse the
Company on demand, in cash, for the amount under-withheld.

11.

PURCHASE FOR INVESTMENT.

Unless the offering and sale of the Shares to be issued upon the particular
exercise of the Option shall have been effectively registered under the
Securities Act, the Company shall be under no obligation to issue the Shares
covered by such exercise unless the Company has determined that such exercise
and issuance would be exempt from the registration requirements of the
Securities Act and until the following conditions have been fulfilled:

 

(a)

The person(s) who exercise the Option shall warrant to the Company, at the time
of such exercise, that such person(s) are acquiring such Shares for their own
respective accounts, for investment, and not with a view to, or for sale in
connection with, the distribution of any such Shares, in which event the
person(s) acquiring such Shares shall be bound by the provisions of the
following legend which shall be endorsed upon any certificate(s) evidencing the
Shares issued pursuant to such exercise:

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws;” and

 

(b)

If the Company so requires, the Company shall have received an opinion of its
counsel that the Shares may be issued upon such particular exercise in
compliance with the Securities Act without registration thereunder. Without
limiting the generality of the foregoing, the Company may delay issuance of the
Shares until completion of any action or obtaining of any consent, which the
Company deems necessary under any applicable law (including without limitation
state securities or “blue sky” laws).

4



--------------------------------------------------------------------------------

 

12.

RESTRICTIONS ON TRANSFER OF SHARES.

 

12.1

The Participant agrees that in the event the Company proposes to offer for sale
to the public any of its equity securities and such Participant is requested by
the Company and any underwriter engaged by the Company in connection with such
offering to sign an agreement restricting the sale or other transfer of Shares,
then it will promptly sign such agreement and will not transfer, whether in
privately negotiated transactions or to the public in open market transactions
or otherwise, any Shares or other securities of the Company held by him or her
during such period as is determined by the Company and the underwriters, not to
exceed 180 days following the closing of the offering, plus such additional
period of time as may be required to comply with FINRA rules or similar rules
thereto promulgated by another regulatory authority (such period, the “Lock-Up
Period”). Such agreement shall be in writing and in form and substance
reasonably satisfactory to the Company and such underwriter and pursuant to
customary and prevailing terms and conditions. Notwithstanding whether the
Participant has signed such an agreement, the Company may impose stop-transfer
instructions with respect to the Shares or other securities of the Company
subject to the foregoing restrictions until the end of the Lock-Up Period.

 

12.2

The Participant acknowledges and agrees that neither the Company, its
stockholders nor its directors and officers, has any duty or obligation to
disclose to the Participant any material information regarding the business of
the Company or affecting the value of the Shares before, at the time of, or
following a termination of the service of the Participant by the Company,
including, without limitation, any information concerning plans for the Company
to make a public offering of its securities or to be acquired by or merged with
or into another firm or entity.

13.

NO OBLIGATION TO MAINTAIN RELATIONSHIP.

The Participant acknowledges that: (i) the Company is not by the Plan or this
Option Agreement obligated to continue the Participant as an employee or
consultant of the Company or an Affiliate; (ii) the Plan is discretionary in
nature and may be suspended or terminated by the Company at any time; (iii) the
grant of the Option is a one-time benefit which does not create any contractual
or other right to receive future grants of options, or benefits in lieu of
options; (iv) all determinations with respect to any such future grants,
including, but not limited to, the times when options shall be granted, the
number of shares subject to each option, the option price, and the time or times
when each option shall be exercisable, will be at the sole discretion of the
Company; (v) the Participant’s participation in the Plan is voluntary; (vi) the
value of the Option is an extraordinary item of compensation which is outside
the scope of the Participant’s employment or consulting contract, if any; and
(vii) the Option is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.

14.

NOTICES.

Any notices required or permitted by the terms of this Agreement or the Plan
shall be given by recognized courier service, facsimile, registered or certified
mail, return receipt requested, addressed as follows:

If to the Company:

Spero Therapeutics, Inc.

675 Massachusetts Avenue

Cambridge, MA 0 2139

Attention: Chief Financial Officer

If to the Participant, at the address set forth on the Stock Option Grant Notice

or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.

5



--------------------------------------------------------------------------------

 

15.

GOVERNING LAW.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to its internal principles
governing the conflict of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction in the Commonwealth of Massachusetts and agree that such litigation
shall be conducted in the state courts of Suffolk County, Massachusetts or the
federal courts of the United States for the District of Massachusetts.

16.

BENEFIT OF AGREEMENT.

Subject to the provisions of the Plan and the other provisions hereof, this
Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.

17.

ENTIRE AGREEMENT.

This Agreement, together with the Plan, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof (with the exception of acceleration of
vesting provisions contained in any other agreement with the Company). No
statement, representation, warranty, covenant or agreement not expressly set
forth in this Agreement shall affect or be used to interpret, change or
restrict, the express terms and provisions of this Agreement. Notwithstanding
the foregoing in all events, this Agreement shall be subject to and governed by
the Plan.

18.

MODIFICATIONS AND AMENDMENTS.

The terms and provisions of this Agreement may be modified or amended as
provided in the Plan.

19.

WAIVERS AND CONSENTS.

Except as provided in the Plan, the terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

20.

DATA PRIVACY.

By entering into this Agreement, the Participant: (i) authorizes the Company and
each Affiliate, and any agent of the Company or any Affiliate administering the
Plan or providing Plan recordkeeping services, to disclose to the Company or any
of its Affiliates such information and data as the Company or any such Affiliate
shall request in order to facilitate the grant of options and the administration
of the Plan; and (ii) authorizes the Company and each Affiliate to store and
transmit such information in electronic form for the purposes set forth in this
Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

6



--------------------------------------------------------------------------------

 

Exhibit A

NOTICE OF EXERCISE OF STOCK OPTION

[Form for Shares registered in the United States]

To:Spero Therapeutics, Inc.

IMPORTANT NOTICE: This form of Notice of Exercise may only be used at such time
as the Company has filed a Registration Statement with the Securities and
Exchange Commission under which the issuance of the Shares for which this
exercise is being made is registered and such Registration Statement remains
effective.

Ladies and Gentlemen:

I hereby exercise my Stock Option to purchase __________ shares (the “Shares”)
of the common stock, $0.001 par value, of Spero Therapeutics, Inc. (the
“Company”), at the exercise price of $__________ per share, pursuant to and
subject to the terms of that Stock Option Grant Notice dated __________, 20__.

I understand the nature of the investment I am making and the financial risks
thereof. I am aware that it is my responsibility to have consulted with
competent tax and legal advisors about the relevant national, state and local
income tax and securities laws affecting the exercise of the Option and the
purchase and subsequent sale of the Shares.

 

I am paying the option exercise price for the Shares as follows:

 

 

Please issue the Shares (check one):

 

☐         to me; or

 

 

☐          to me and

 

, as joint tenants with right of survivorship,

 

at the following address:

 

 

 

 

 

My mailing address for stockholder communications, if different from the address
listed above, is:

 

 

 

 

 

Very truly yours,

 

Participant (signature)

 

 

Print Name

 

 

Date

 

Exhibit A-1